Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
90 and 92-95 are pending and under examination.
Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Zhulidov et al. and Jinek et al.
Claims 90 and 92-94 are rejected under 35 U.S.C. 103 as being unpatentable over Zhulidov et al. (Nucleic acids research 32.3 (2004): 8 pages.) in view of Jinek et al. (Science (2012): 1225829; published 28 June 2012; 8 pages and supplementary materials). 
Prior to the effective filing date of the claimed invention, Zhulidov et al. teach methods of selective depletion of unwanted cDNA species comprising forming double -stranded cDNA structures during their amplified cDNA normalization protocol (e.g. Normalization of amplified cDNA section, pg. 5 of 8) and contacting with nuclease enzymes that cleave cDNA (e.g. Entire Zhulidov reference and especially First-strand cDNA normalization section, pg. 3-5 of 8 pages; Fig. 1, pg. 4 of 8).
Zhulidov et al. also teach their method facilitates depletion of unwanted abundant transcripts (e.g. Normalization of skeletal muscle cDNA section, pg. 5 of 8; Table 1, pg. 6 of 8).
Regarding claim 90: the limitation “nucleic acid sequencing library” is interpreted as any collection of nucleic acids that can be sequenced. 
Therefore, as Zhulidov et al. teach providing a cDNA sample comprising double-stranded DNA structures, Zhulidov et al. render obvious the limitations: a method of selectively depleting a target nucleic acid from a nucleic acid sequencing library, the method comprising:
obtaining a nucleic acid sequencing library comprising a plurality of double stranded DNA molecules comprising the target nucleic acid and a non-target nucleic acid wherein the target nucleic acid comprises an unwanted sequence, contacting the sample with a nuclease, and selectively depleting the target nucleic acid from the nucleic acid sequencing library by cleaving the target nucleic acid with a nuclease in the complex as required by claim 90.
claim 90.
Jinek et al. teach a technique of targeting and cleaving double stranded DNA molecules using genetically engineered CRISPR/Cas systems wherein a Cas9 endonuclease is guided by a two RNA structure to cleave double stranded DNA. Furthermore, the Cas9 endonuclease complex is guided to double stranded DNA cleavage sites that are marked by a short motif adjacent to a protospacer in the target DNA(e.g. entire Jinek document and especially Fig. 5, pg. 7 of 8, Jinek; Fig. S1, Jinek supp).
 Therefore, as both Zhulidov et al. and Jinek et al. teach targeting double stranded nucleic acid structures with nucleases, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Zhulidov to include a technique of double stranded DNA cleavage using a guided Cas9 endonuclease system as taught by Jinek et al. as a skilled artisan would have recognized the simple substitution of one technique of cleaving double stranded nucleic acid  with another would yield the predictable outcome of a method of selectively depleting a target nucleic acid from a sample with the added advantage of using a system that is efficient, versatile and programmable by changing the DNA target-binding sequence in the guide chimeric RNA(e.g. Conclusions section, pg. 3 of 8, Jinek).
claim 90.
Furthermore, as Jinek et al. teach a system comprising using a plurality of Cas9 endonucleases and guide RNAs to facilitate targeting nucleic acid (e.g. entire Jinek document and especially Fig. 5, pg. 7 of 8, Jinek; Fig. S1, Jinek supp), the combined teachings of Zhulidov et al. and Jinek et al. render obvious claim 92-94.

Zhulidov et al., Jinek et al. and Shagina et al.
Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Zhulidov et al. and Jinek et al. as applied to claims 90 and 92-94 above, and further in view of Shagina et al. (Biotechniques 48.6 (2010): 455-459.).

The combined teachings of Zhulidov et al. and Jinek et al. render obvious a method of removing non-desired nucleic acids comprising forming double-stranded RNA/DNA or cDNA structures. 
Furthermore, Zhulidov et al. also teach their method facilitates depletion of unwanted abundant transcripts (e.g. Normalization of skeletal muscle cDNA section, pg. 5 of 8; Table 1, pg. 6 of 8).
However, the combined teachings of Zhulidov et al. and Jinek et al. do not teach repetitive sequences as required by claim 95.
Like Zhulidov et al., Shagina et al. teach nuclease-driven normalization procedures to enrich for a desired nucleic acid population. Furthermore, Shagina et al. teach these normalization techniques are used to remove repetitive elements (e.g. Entire Shagina reference and especially Table 1, pg. 456, Fig. 1, pg 457, 1st-3rd paragraphs, Results and Discussion section, pg. 457).
Therefore, as Zhulidov et al., Jinek et al. and Shagina et al. all teach targeting double stranded nucleic acid structures with nucleases, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of Zhulidov and Jinek et al. to include repetitive sequences as the target nucleic acid as taught by Shagina et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of 
Therefore, the combined teachings of Zhulidov et al., Jinek et al. and Shagina et al. render obvious claim 95.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent No. 10,604,802
Claims 90 and 92-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,604,802 in view of Zhulidov et al. (Nucleic acids research 32.3 (2004): 8 pages.), Jinek et al. (Science (2012): 1225829; published 28 June 2012; 8 pages and supplementary materials) and Shagina et al. (Biotechniques 48.6 (2010): 455-459.).
 Claims 1-17 of U.S. Patent No. 10,604,802 recites a method comprising:  providing a double stranded nucleic acid library, comprising a plurality of double stranded nucleic acid molecules, wherein each double stranded nucleic acid molecule comprises a first adapter 
 Claims 1-17 of U.S. Patent No. 10,604,802 do not expressly teach the double stranded nucleic acid molecule is a double-stranded DNA structure.
 However, Zhulidov et al. teach it is known in the art to contact double stranded DNA structures with endonucleases (e.g. Entire Zhulidov reference and especially First-strand cDNA normalization section, pg. 3-5 of 8 pages; Fig. 1, pg. 4 of 8; double stranded cDNA structures as in Normalization of amplified cDNA section, pg. 5 of 8).
Furthermore, the combined teachings of Zhulidov et al. and Jinek et al. render obvious claims 90 and 92-94. Furthermore, the combined teachings of Zhulidov et al., Jinek et al. and Shagina et al. render obvious claim 95.
 Therefore, as U.S. Patent No. 10,604,802, Zhulidov et al., Jinek et al. and Shagina et al. all teach depletion of double stranded nucleic acid structures comprising unwanted sequences, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the methods of claims 1-17 of U.S. Patent No. 10,604,802 to 
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Applicants argue that there is no motivation to combine the teachings of Zhulidov and Jinek: “One may argue that if one were to perform the DNA annealing of Zhulidov, then one would generate a double-stranded molecule that may be suitable for an enzyme similar to those used in Jinek. However, if one were to perform this substantial part of Zhulidov, there is no motivation to then replace the simple, target independent cleavage of Zhulidov with sequence-specific cleavage of Jinek. Such an approach would require, for each target both a sequence-specific DNA probe and a sequence specific crRNA guide for a Cas endonuclease. Furthermore, as discussed above, the goal of Zhulidov is to achieve a sample that has more equal numbers of each sequence in the sample… This goal is not easily achievable by the method of Jinek without careful optimization of the CRISPR/Cas cleavage process. One of skill in 
 This argument is not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Jinek et al. teach the merits of using a guided Cas9 endonuclease system (e.g. Conclusions section, pg. 3 of 8, Jinek).
Therefore, as noted by Applicant and in the current rejections, as both Zhulidov et al. and Jinek et al. teach targeting double-stranded nucleic acid structures with nucleases, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Zhulidov to include a technique of double stranded DNA cleavage using a dual-RNA structure guided Cas9 endonuclease system as taught by Jinek et al. because a skilled artisan would have recognized the simple substitution of one technique of cleaving 
 Therefore, the combined teachings of Zhulidov and Jinek are applied to the instant claims.
Regarding the arguments in reference to the Shagina teaching, the additional arguments rely on the position that a prima facie case was not established in previous rejections.  However, this was not found persuasive and is not persuasive for the other rejections.  The rejections are modified to meet the requirements of the amended claims.
With regards to the rejection of claims 90 and 92-95 on the grounds of non-statutory double patenting, Applicants’ arguments and the amendment have been fully considered and deemed unpersuasive for the reasons that follow. Applicants have not submitted arguments or documentation (i.e. terminal disclaimer) in response to the double patenting rejection. Therefore, the previous rejection of non-statutory double patenting is modified to meet the requirements of the amended claims.
Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAHANA S KAUP/Primary Examiner, Art Unit 1639